Citation Nr: 1020594	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, claimed as secondary to service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claim was certified to the Board by the 
Roanoke, Virginia RO.

In May 2010 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's obstructive sleep apnea first manifested many 
years after his separation from active service and is not 
related to his active service or to any aspect thereof, 
including his service-connected PTSD.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated 
during the Veteran's active service, and is not proximately 
due to or aggravated by his service-connected  PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009);          38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  
Effective May 30, 2008, however, 38 C.F.R. § 3.159 was 
revised.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removed the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request that a 
claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In a July 2006 pre-rating letter, the RO provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate the claim for service connection, 
including on a secondary basis, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This 
letter also provided the Veteran with notice regarding 
disability ratings and effective dates, in accordance with 
Dingess/Hartman, 19 Vet. App. 473.

The record additionally reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records.  Also of record and considered in 
connection with the appeal are the written statements 
provided by the Veteran, and by his representative, on his 
behalf.  

The Board finds that no additional action to further develop 
the record in connection with the claim is warranted.  The 
Board acknowledges that the Veteran, through his 
representative, has requested a VA examination and opinion as 
to any causal link between his service-connected PTSD and 
sleep apnea.  

In disability compensation claims, the Secretary must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) citing 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicat[e]" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran's representative asserts that the Veteran is 
entitled to an examination as he has been diagnosed with 
sleep apnea, is currently service-connected for PTSD, and 
physicians have revealed a link between the two disorders.  
The Veteran's representative submitted information from a 
medical report indicating that sleep complaints are a common 
symptom of PTSD, noting that rapid eye movement (REM) sleep 
mechanisms are dysfunctional in patients with PTSD due to 
nightmares.  Obstructive sleep apnea syndrome was noted to be 
a common disorder in which disturbed breathing during sleep, 
usually attributable to obstruction of the airway, leads to 
oxyhemoflobin desaturations with concomitant hypercapnia, 
which disrupt normal sleep architecture.  Sleep apnea 
disrupts the continuity of REM periods and decreases the 
proportion of REM sleep per night.

Despite this information provided by the Veteran's 
representative, there is simply no indication in the claims 
file that the Veteran's sleep apnea is related to his PTSD.  
The Veteran's VA outpatient treatment records do not indicate 
any current treatment for sleep apnea, and the Veteran has 
not identified any relevant private treatment records.  
Additionally, although the materials submitted by the 
Veteran's representative show evidence of impairment of REM 
sleep in conjunction with PTSD, the materials do not make the 
etiological link implied by the Veteran's representative; 
that is, the materials do not actually suggest that PTSD 
causes the obstructive sleep apnea commonly seen during REM 
sleep.  Significantly, neither the Veteran nor his 
representative is competent to relate his sleep apnea to his 
service-connected PTSD.  As there is no competent evidence 
indicating that the Veteran's PTSD and sleep apnea may be 
related, the threshold for an examination has not been met.  
Thus, the Board finds that a VA examination is not warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  The Veteran has been notified and 
made aware of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of either of the matters on 
appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The Veteran's obstructive sleep 
apnea, however, is not a condition for which service 
connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

The Board notes, in this regard, that 38 C.F.R. § 3.310 was 
revised, effective October 2006.  Under the revised 
regulation, the rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 CFR Part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  See 38 C.F.R. § 
3.310(b) (2009).  This requirement was not contained in prior 
versions of the regulation.  See 38 C.F.R. § 3.310 (2006).  
However, since the Veteran submitted his claim prior to 
October 2006, the prior version of 38 C.F.R. § 3.310 applies.

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

The Veteran contends that he has sleep apnea as a result of 
his service-connected PTSD.  He has not specifically 
contended that his sleep apnea is otherwise related to his 
active service.  

The Veteran's service treatment records do not reveal 
complaints of any symptoms consistent with sleep apnea, nor 
any findings consistent with a diagnosis of sleep apnea.  
Because no sleep disorder was either diagnosed in service or 
upon examination prior to separation from service, the Board 
finds that there was no evidence of obstructive sleep apnea 
at separation.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
obstructive sleep apnea.  38 C.F.R. § 3.303(b).  The evidence 
of record establishes that the Veteran was diagnosed with 
obstructive sleep apnea by a private physician, as reflected, 
for example, in a March 2008 VA outpatient treatment record 
showing a current diagnosis of obstructive sleep apnea, for 
which he had been treated with a CPAP machine, without 
success.  Despite the reflection of the diagnosis within his 
VA records, the private treatment records associated with the 
diagnosis have not been associated with the record.  VA 
attempted to obtain from the Veteran information pertaining 
to the physician whom the Veteran reported as having provided 
treatment, but no response from the Veteran was received.  
The Board reminds the Veteran that the duty to assist is not 
a "one-way street."  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The clinical evidence of record does not demonstrate that any 
treating provider has at any time related the Veteran's sleep 
apnea to his period of active service, and nor has the 
Veteran so contended.  Accordingly, service connection for 
sleep apnea is not warranted on a direct basis.

Despite the current diagnosis, the record fails to establish 
that the Veteran's sleep apnea is medically related to his 
service, including to his service-connected PTSD.  Although 
the Veteran argues that his sleep apnea is related to his 
service-connected PTSD, the claims file does not contain any 
competent nexus opinion addressing this issue.  None of the 
medical records reflecting a diagnosis of obstructive sleep 
apnea even suggests that there exists a medical nexus between 
the Veteran's current sleep apnea and PTSD, and neither the 
Veteran nor his representative has presented or identified 
any such existing medical opinion.

As noted above, in his Appellant's Brief, the Veteran's 
representative submitted the findings of an internet report 
related to a nexus between PTSD and sleep apnea.  While the 
Board has reviewed these medical findings, this evidence is 
too general and inclusive to be of any probative value.  
Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical 
article that contained a generic statement regarding a 
possible link between a service-incurred mouth blister and a 
present pemphigus vulgaris condition did not satisfy the 
nexus element); see also Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).

The report submitted by the Veteran was not accompanied by 
the opinion of any medical expert linking his sleep apnea to 
his PTSD.  Thus, the medical article submitted by the Veteran 
is insufficient to establish the required medical nexus 
opinion for causation.  

As no competent evidence establishing a relationship between 
the Veteran's sleep apnea and his service-connected PTSD, 
including evidence of aggravation, is of record, the Board 
finds that service connection on a secondary basis is not 
warranted.

While the Veteran is competent to testify that he experiences 
difficulty sleeping as a result of his PTSD, he is not 
competent to relate his diagnosis of sleep apnea to his PTSD, 
including by way of aggravation.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); Buchanan v. Nicholson, 
451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself).  The Veteran is not 
competent to provide the medical nexus, and a medical 
professional has not related his sleep apnea to his service-
connected PTSD, including by way of aggravation.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

(CONTINUED ON NEXT PAGE)


For the foregoing reasons, the Board finds that the claim for 
service connection for sleep apnea, to include as secondary 
to PTSD, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, probative evidence 
supports the claim,  that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected PTSD, is denied.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


